       ALLACCESS LAW GROUP
 1
       Irene Karbelashvili, SBN 232223
 2     irene@allaccesslawgroup.com
       Irakli Karbelashvili, SBN 302971
 3     irakli@allaccesslawgroup.com
       19 North Second Street, Ste 205
 4
       San Jose, CA 95113
 5     Telephone: (408) 295-0137
       Fax: (408) 295-0142
 6
 7     Attorneys for SHELBY GAIL HEIFETZ, Plaintiff

 8
                                    UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                      )    Case No. 18-cv-05889-HSG
12                                                    )
     SHELBY GAIL HEIFETZ,                             )    STIPULATION AND ORDER
13                                                    )    DISMISSING ACTION WITH
14                          Plaintiff,                )    PREJUDICE
                                                      )
15   vs.                                              )
                                                      )
16
     PRITAM GREWAL, et al.                            )
17                                                    )
                            Defendants.               )
18                                                    )
19
20
           Plaintiff SHELBY GAIL HEIFETZ (“Plaintiff) and Defendants PRITAM GREWAL, an
21
     individual; MANJEET GREWAL, an individual; KISHORE LAL, an individual, RAJESH
22
     LAL, an individual and GURDIP FOHI, an individual, collectively dba Super Liquor and Gas
23
     (collectively “Defendants) hereby stipulate, through their undersigned counsel, that this action
24   be dismissed with prejudice pursuant to FRCP 41(a)(2) with each side bearing her/their own
25   attorneys’ fees, litigation expenses, and costs. The parties further request that this Court retain
26   jurisdiction over enforcement of the terms of the settlement agreement, if such enforcement is
27   necessary.

28



              STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
                                        1
 1
 2
      Dated: July 12, 2019                        /s/ Irene Karbelashvili
 3                                                Irene Karbelashvili, Attorney for Plaintiff
                                                  SHELBY GAIL HEIFETZ
 4
 5
 6    Dated: July 16, 2019                       /s/ Dana Wares
 7                                               Dana Wares, Attorney for Defendants
                                                 PRITAM GREWAL, an individual; MANJEET
 8                                               GREWAL, an individual; KISHORE LAL, an
                                                 individual, RAJESH LAL, an individual and
 9
                                                 GURDIP FOHI
10
11
                                            FILER’S ATTESTATION
12
            I hereby certify that the content of this document is acceptable to Dana Wares and that I
13   have obtained Ms. Wares’ authorization to affix her electronic signature to this document.
14
15                                                       By: /s/ Irene Karbelashvili
                                                         Irene Karbelashvili
16
17
18
19
20
21
22
23
24
25
26
27
28



               STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
                                         2
 1                                        ORDER
 2         Having reviewed the above stipulation, and good cause having been shown, the Court
 3   dismisses this action with prejudice with each side bearing her/its own attorneys’ fees, costs,
 4   and litigation expenses. The Court retains jurisdiction over the settlement agreement. The
 5   Court Clerk shall close the case file.
 6
 7
           IT IS SO ORDERED
 8
 9
     Dated: 8/2/2019                                             ___________________________
10                                                               United States District Court
11                                                               Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



              STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
                                        3
